     4:19-cr-03048-JMG-CRZ Doc # 193 Filed: 05/26/20 Page 1 of 5 - Page ID # 914



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                           4:19-CR-3048

vs.                                                   TENTATIVE FINDINGS

JOSE MUNOZ PERDOMO,

                       Defendant.

         The Court has received the revised presentence investigation report in
this case. There are no motions to be resolved at sentencing. The defendant
has objected to the presentence investigation report (filing 192).


         IT IS ORDERED:


1.       The Court will consult and follow the Federal Sentencing
         Guidelines to the extent permitted and required by United States
         v. Booker, 543 U.S. 220 (2005) and subsequent cases. In this
         regard, the Court gives notice that, unless otherwise ordered, it
         will:

         (a)     give the advisory Guidelines respectful consideration within
                 the context of each individual case and will filter the
                 Guidelines' advice through the 18 U.S.C. § 3553(a) factors,
                 but will not afford the Guidelines any particular or
                 "substantial" weight;

         (b)     resolve all factual disputes relevant to sentencing by the
                 greater weight of the evidence and without the aid of a jury;
     4:19-cr-03048-JMG-CRZ Doc # 193 Filed: 05/26/20 Page 2 of 5 - Page ID # 915



         (c)   impose upon the United States the burden of proof on all
               Guidelines enhancements;

         (d)   impose upon the defendant the burden of proof on all
               Guidelines mitigators;

         (e)   depart from the advisory Guidelines, if appropriate, using
               pre-Booker departure theory; and

         (f)   in cases where a departure using pre-Booker departure
               theory is not warranted, deviate or vary from the Guidelines
               when there is a principled reason justifying a sentence
               different than that called for by application of the advisory
               Guidelines, again without affording the Guidelines any
               particular or "substantial" weight.

2.       There are no motions to resolve at sentencing. The defendant has
         objected to the total amount of restitution to be ordered in the
         revised presentence investigation report—$54,336.31. See filing
         192. According to Perdomo, his share of restitution should be
         reduced pursuant to 18 U.S.C. § 3664(h), based on his minor role
         in the conspiracy and his indigency. See filing 192. And the
         defendant argues that his share should be further reduced by the
         value of the property that was returned to the victim, Verizon
         Wireless, under 18 U.S.C. § 3663A(b)(1)(B)(ii). See filing 192.

         The government bears the burden of proving the restitution
         amount by a preponderance of the evidence. 18 U.S.C. § 3664(e).
         Restitution is compensatory, not punitive, and in a fraud case, it is
         limited to the actual loss directly caused by the defendant's


                                         -2-
4:19-cr-03048-JMG-CRZ Doc # 193 Filed: 05/26/20 Page 3 of 5 - Page ID # 916



    criminal conduct in the course of the scheme alleged in the
    indictment. United States v. Lundstrom, 880 F.3d 423, 446 (8th
    Cir. 2018); United States v. Chaika, 695 F.3d 741, 748 (8th Cir.
    2012). As the Court understands the defendant's objection, it's not
    to the total amount of $54,336.61—rather, it's to holding him liable
    for the whole amount. See filing 192. And the Court may apportion
    liability among defendants to reflect the level of contribution to the
    victim’s loss and economic circumstances of each defendant.
    § 3664(h). The government does not seem to oppose that request.
    See filing 190. In addition, the government also seems to believe
    that Perdomo played a minor role in the conspiracy. See filing 190.
    The Court will resolve this issue, with this information in mind, at
    the time of sentencing.

    While the government bears the burden of demonstrating the
    amount of the loss sustained as a result of the offense, the
    defendant bears the burden of establishing entitlement to an offset
    against that loss. United States v. Miell, 744 F. Supp. 2d 961, 965
    n.8 (N.D. Iowa 2010); see United States v. Ruff, 420 F.3d 772, 775
    (8th Cir. 2005) (remanding for trial court to determine if defendant
    could establish right to offset); see also, Robers v. United States,
    572 U.S. 639, 649 (Sotomayor, J., concurring); United States v.
    Malone, 747 F.3d 481, 486 (7th Cir. 2014); United States v. Bane,
    720 F.3d 818, 828 (11th Cir. 2013); United States v. Bryant, 655
    F.3d 232, 254 (3d Cir. 2011); United States v. Elson, 577 F.3d 713,
    734 (6th Cir. 2009); United States v. Serawop, 505 F.3d 1112, 1127
    (10th Cir. 2007); United States v. Karam, 201 F.3d 320, 326 (4th
    Cir. 2000); United States v. Parsons, 141 F.3d 386, 393 (1st Cir.


                                    -3-
     4:19-cr-03048-JMG-CRZ Doc # 193 Filed: 05/26/20 Page 4 of 5 - Page ID # 917



         1998); United States v. Sheinbaum, 136 F.3d 443, 449 (5th Cir.
         1998); cf., United States v. Boccagna, 450 F.3d 107, 120 n.9 (2d Cir.
         2006); United States v. Pugh, 445 F.3d 1066, 1068 (8th Cir. 2006)
         (burden is on defendant to show payment of restitution debt);
         United States v. Crawford, 169 F.3d 590, 593 (9th Cir. 1999). So,
         Perdomo will carry the burden of proving that property was
         returned to Verizon, and the value of such property, in order to
         show he is entitled to an offset under § 3663A(b)(1)(B)(ii). The
         Court will also resolve this issue at sentencing.


3.       Except to the extent, if any, that the Court has sustained an
         objection, granted a motion, or reserved an issue for later
         resolution in the preceding paragraph, the parties are notified that
         the Court's tentative findings are that the presentence report is
         correct in all respects.

4.       If any party wishes to challenge these tentative findings, that
         party shall, as soon as possible (but in any event no later than
         three (3) business days before sentencing) file with the Court and
         serve upon opposing counsel an objection challenging these
         tentative findings, supported by a brief as to the law and such
         evidentiary materials as are required, giving due regard to the
         local rules of practice governing the submission of evidentiary
         materials. If an evidentiary hearing is requested, such filings
         should include a statement describing why a hearing is necessary
         and how long such a hearing would take.

5.       Absent timely submission of the information required by the
         preceding paragraph, the Court's tentative findings may become

                                         -4-
     4:19-cr-03048-JMG-CRZ Doc # 193 Filed: 05/26/20 Page 5 of 5 - Page ID # 918



         final and the presentence report may be relied upon by the Court
         without more.

6.       Unless otherwise ordered, any objection challenging these
         tentative findings shall be resolved at sentencing.

         Dated this 26th day of May, 2020.


                                              BY THE COURT:



                                              John M. Gerrard
                                              Chief United States District Judge




                                        -5-
